DETAILED ACTION
Claims 1, 3-12 and 14-22 are pending. Claims 1, 3, 6, 9, 12 and 14 are amended. Claims 2 and 13 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over ALBERTH, JR. et al. [US Patent Application Publication 2014/0125150 A1 (as submitted in IDS 09/22/2021); hereinafter “ALBERTH”] in view of True [US Patent Application Publication 2016/0358443 A1].
Regarding claim 1, ALBERTH teaches a method for monitoring power consumption of an appliance within a space (e.g. power consumption by a refrigerator - 0071), the method comprising: 
obtaining, by one or more computing devices, a first set of data indicative of power consumption of the appliance during an interval of time from a power meter circuit associated with an electrical outlet configured to couple the appliance to a power source (features /use parameters may be determined from power consumption characteristics - 0038, switch 120 configured to control, e.g. interrupt, change, adjust - 0045, monitored data is analyzed and various loads are identified - 0069, time delay, finishing cycle, operating cycle - 0072); 
determining, by one or more computing devices, a profile indicative of power consumption of the appliance based, at least in part, on the first set of data (group/characterize loads by category - 0066, monitoring the pattern of energy drawn - 0084, operating statistics, normal or historical trends - 0102); 
subsequent to determining the profile, obtaining, by the one or more computing devices, a second set of data indicative of power consumption of the appliance from the power meter circuit associated with the electrical outlet (power consumption data - 0006, compare received power consumption data to the predetermined power consumption data - 0007, group/characterize loads by category - 0066, re-enable power delivery… crosses the doorway - 0071, may make record of the ambient light … detected ambient light levels may be periodically compared to the earlier recorded level of light - 0088, operating statistics, run time and power consumed collected - 0102); 
determining, by the one or more computing devices, whether power consumption of the appliance deviates from the profile based, at least in part, on the second set of data (usage or power consumption of the device relative to the usage of other device, preset or predetermined user settings - 0006, compare the received power consumption data to the predetermined power consumption data, identify based on the comparison - 0007, identify each load by category - 0066, load change indicative of user intervention - 0071, periodically compared to the earlier recorded level - 0088, deviates from normal or historical trends - 0102);
responsive to determining power consumption of the appliance deviates from the profile, providing by the one or more computing devices , a notification indicative of power consumption of the appliance deviating from the profile (re-enable power delivery - 0071, energy action alert - 0084, a message would be sent, an alarm may be generated - 0102).
ALBERTH does not specifically disclose responsive to determining the person is present within the space, providing by the one or more computing devices, a notification.
True teaches a method and system for managing a smart appliance with a mobile device by providing a status update message through the smart appliance user interface, mobile device user interface or both interfaces based on the location of the user or relative location to the smart appliance (0048, 0049). In step 560, the user is then notified of the status update (0050).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of ALBERTH to use the location information of the user as taught by True for the purposes of notifying a user within proximity to attend to a malfunctioning appliance (True - 0002); thereby, preventing appliances from severe damage if left operating unattended for an extended period of time.

Regarding claim 3, ALBERTH teaches determining whether a person is present within the space comprises: obtaining, by the one or more computing devices, a third set of data indicative of presence of a person within the space via a power switch configured to control power delivery to one or more light sources configured to illuminate the space (0006, 0071, 0102); and 
determining, by the one or more computing devices, whether the person is present within the space based, at least in part, on the third set of data (0006, 0071, 0072, 0089, 0098).

Regarding claim 4, ALBERTH teaches the third set of data comprises audio data obtained via one or more microphones of the power switch (0008, 0013, 0019, 0045).

Regarding claim 5, ALBERTH teaches the third set of data comprises data indicative of power consumption of the one or more light sources (0071).

Regarding claim 6, ALBERTH teaches responsive to determining the person is present within the space, providing, by the one or more computing devices, one or more control signals associated with controlling operation of the power switch to provide the notification (0071, 0084, 0102).

Regarding claim 7, ALBERTH teaches the one or more control signals are associated with providing the notification via one or more output devices of the power switch (0016, 0017, 0071, 0084, 0102).

Regarding claim 8, ALBERTH teaches the one or more output devices comprise one or more speakers (0034, 0054, 0084, 0102).

Regarding claim 9, ALBERTH teaches responsive to determining the person is not present within the space, providing, by the one or more computing devices, the notification to a user device associated with one or more persons that are remote relative to the space (0054, 0059, 0064, 0071, 0072).

Regarding claim 10, ALBERTH teaches the notification comprises at least one of an audible notification and a visual notification (0034, 0054, 0084, 0102).

Regarding claim 11, ALBERTH teaches determining whether power consumption of the appliance deviates from the profile comprises: comparing, by the one or more computing devices, the second set of data against the first set of data (0007, 0010, 0068, 0097); and determining, by the one or more computing devices, power consumption of the appliance deviates from the profile when the second set of data deviates from the first set of data by a threshold amount (0006, 0007, 0066, 0071, 0088, 0102).

Regarding claim 12, ALBERTH teaches a system for monitoring operation of an appliance within a space (e.g. power consumption by a refrigerator - 0071), the system comprising: 
a power switch configured to control power delivery to one or more electrical loads within a space (switch 120 - 0071, switch 200 - 0074), the power switch comprising one or more microphones (control delivery of electrical energy, sound sensor - 0008, sound sensor - 0017, sensor configured to sense sound - 0044, switch 120 may also include one or more sensors for sensing sound - 0045); 
an electrical outlet configured to couple the appliance to a power source, the electrical outlet comprising a power meter circuit configured to monitor power consumption of the appliance (includes a power monitor - 0008, 0017, outlet 130 connected to power source - 0044, meter the supply of power to outlet - 0045); and 
one or more computing devices configured to: obtain a first set of data indicative of power consumption of the appliance during an interval of time via a power meter circuit associated with an electrical outlet configured to couple the appliance to a power source (features /use parameters may be determined from power consumption characteristics - 0038, switch 120 configured to control, e.g. interrupt, change, adjust - 0045, monitored data is analyzed and various loads are identified - 0069, time delay, finishing cycle, operating cycle - 0072); 
determine a profile indicative of power consumption of the appliance based, at least in part, on the first set of data (group/characterize loads by category - 0066, monitoring the pattern of energy drawn - 0084, operating statistics, normal or historical trends - 0102); 
subsequent to determining the profile, obtain a second set of data indicative of power consumption of the appliance via the power meter circuit associated with the electrical outlet (power consumption data - 0006, compare received power consumption data to the predetermined power consumption data - 0007, group/characterize loads by category - 0066, re-enable power delivery… crosses the doorway - 0071, may make record of the ambient light … detected ambient light levels may be periodically compared to the earlier recorded level of light - 0088, operating statistics, run time and power consumed collected - 0102); 
determine whether power consumption of the appliance deviates from the profile based, at least in part, on the second set of data (usage or power consumption of the device relative to the usage of other device, preset or predetermined user settings - 0006, compare the received power consumption data to the predetermined power consumption data, identify based on the comparison - 0007, identify each load by category - 0066, load change indicative of user intervention - 0071, periodically compared to the earlier recorded level - 0088, deviates from normal or historical trends - 0102); and 
provide a notification indicative of power consumption of the appliance deviating from the profile (re-enable power delivery - 0071, energy action alert - 0084, a message would be sent, an alarm may be generated - 0102).
ALBERTH does not specifically disclose responsive to determining the person is present within the space, providing by the one or more computing devices, a notification.
True teaches a method and system for managing a smart appliance with a mobile device by providing a status update message through the smart appliance user interface, mobile device user interface or both interfaces based on the location of the user or relative location to the smart appliance (0048, 0049). In step 560, the user is then notified of the status update (0050).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of ALBERTH to use the location information of the user as taught by True for the purposes of notifying a user within proximity to attend to a malfunctioning appliance (True - 0002); thereby, preventing appliances from severe damage if left operating unattended for an extended period of time.

Regarding claim 14, ALBERTH teaches the one or more computing devices are further configured to: obtain a third set of data indicative of presence of the person within the space via a power switch configured to control power delivery to one or more electrical loads within the space that are separate from the appliance (0006, 0071); and determine whether the person is present within the space based, at least in part, on the third set of data (0006, 0071, 0072, 0089, 0098).

Regarding claim 15, ALBERTH teaches the third set of data comprises audio data obtained via one or more microphones of the power switch (0008, 0013, 0019, 0045).

Regarding claim 16, ALBERTH teaches the third set of data comprises data indicative of power consumption of the one or more electrical loads (0007, 0008, 0071).

Regarding claim 17, ALBERTH teaches the one or more electrical loads comprise one or more lighting fixtures (0071).

Regarding claim 18, ALBERTH teaches the one or more electrical loads comprise one or more ceiling fans (0071).

Regarding claim 19, ALBERTH teaches the one or computing devices are further configured to: provide one or more control signals associated with controlling operation of the power switch to provide the notification in response to determining the person is present within the space (0071, 0084, 0102).

Regarding claim 20, ALBERTH teaches the one or more control signals are associated with providing the notification via one or more output devices of the power switch (0016, 0017, 0071, 0084, 0102).

Regarding claim 21, ALBERTH teaches the one or more output devices comprise one or more speakers (0034, 0054, 0084, 0102).

Regarding claim 22, ALBERTH teaches the one or more computing devices are further configured to: provide the notification to a user device associated with one or more persons that are remote relative to the space in response to determining the person is not present within the space (0054, 0059, 0064, 0071, 0072).

Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al. (US Patent Application Publication 2016/0034813 A1) discloses a system and method for counting number of people based on appliance usages;
DAVIS (US Patent Application Publication 2015/0137970 A1) discloses a device using motion detection and a heat detection to monitor a room and heating appliance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862